

[imdztransitionagreeme_image1.jpg]


June 28, 2016






Richard T. Kenney, M.D.
[Address]
[Address]


Dear Dr. Kenney:


As we have discussed, in connection with changes in our clinical organization,
your job title with Immune Design Corp. (the “Company”) will be changed to
Principal Medical Advisor. To retain your employment during this transition, the
Company is offering you this transition agreement (the “Agreement”) to specify
and confirm the terms of your employment and separation with the Company.
1.Transition Period.
a.    Duties. You will serve as the Company’s Principal Medical Advisor and
perform such duties as outlined by the Company’s Chief Executive Officer. In
addition, you must continue to comply with all of the Company’s policies and
procedures and with all of your statutory and contractual obligations to the
Company (including your obligations under your Confidentiality Agreement, a copy
of which is attached as Exhibit B).
b.    Compensation and Benefits. Between the date of this Agreement and your
Separation Date (as defined in Section 2 below) (the “Transition Period”), you
will continue to receive a salary of $336,000 per year, payable in accordance
with the Company’s standard payroll schedule, and subject to standard payroll
deductions and withholdings (your “Base Salary”). You will remain eligible to
participate in all of the Company’s medical, dental, retirement and other
benefit plans, subject to the terms and conditions of those plans.
c.    Equity. All of your outstanding stock options and restricted stock unit
awards with the Company (your “Equity Awards”) will continue to vest and be
exercisable during the Transition Period as a “Service Provider” under the terms
of the Company’s 2014 Omnibus Incentive Plan and your equity award agreements
(the “Option Plan”).
2.    Separation Date. You are entitled to resign your employment for any reason
at any time, and the Company is entitled to terminate your employment for any
reason at any time. Your last day of employment, whenever it occurs, shall be
your “Separation Date” for purposes of this Agreement. On the Separation Date,
the Company will pay you all accrued salary and all accrued but unused PTO
earned through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments regardless of whether or not
you sign this Agreement. In addition, if the Company terminates your employment
for any reason, or if you resign your employment on or following December 31,
2016 (or such earlier time upon mutual agreement with




--------------------------------------------------------------------------------




the Company), you will be eligible for the Severance Benefits set forth in
Section 3, subject to the terms and conditions set forth therein. If you resign
your employment before December 31, 2016 (unless by mutual agreement with the
Company), your employment will end immediately and you will not receive any
further compensation or benefits from the Company (including the Severance
Benefits set forth in Section 3 below), except for any unpaid salary and unused
PTO accrued through the Separation Date.
3.    Severance Benefits. Subject to Section 2 above, if you timely return a
fully-executed copy of this Agreement to the Company and remain in compliance
with its terms, and you execute and return to the Company the Separation Date
Release attached hereto as Exhibit A on the Separation Date, and allow it to
become effective by its terms, then the Company will provide you with the
following severance benefits (the “Severance Benefits”):
a.    Severance Payment. The Company will pay you, as severance, an amount
equivalent to nine (9) months of your Base Salary, subject to standard payroll
deductions and withholdings (the “Severance Payment”). The Severance Payment
will be paid in a lump sum on the Company’s first regularly-scheduled payroll
date on or after the 60th day following your Separation Date.
b.    Accelerated Vesting. The Company will accelerate the vesting of your
unvested Equity Awards such that, as of the Separation Date, you will receive
any additional vesting you would have received if you had remained employed with
the Company for nine (9) months following the Separation Date.
c.    COBRA Benefits. If, following the Separation Date, you timely elect
continued coverage under COBRA, the Company shall reimburse you for the COBRA
premiums to continue your health insurance coverage (including coverage for
eligible dependents, if applicable) (“COBRA Premiums”) through the period (the
“COBRA Premium Period”) starting on the Separation Date and ending on the
earliest to occur of: (i) nine (9) months following the Separation Date; (ii)
the date you become eligible for group health insurance coverage through a new
employer; or (iii) the date you cease to be eligible for COBRA continuation
coverage for any reason. In the event you become covered under another
employer’s group health plan or otherwise cease to be eligible for COBRA during
the COBRA Premium Period, you must immediately notify the Company of such event.
Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without a substantial risk of
violating applicable law, then the Company instead shall pay you, on the first
day of each calendar month, a fully taxable cash payment equal to the applicable
COBRA premiums for that month (including premiums for any dependents), subject
to applicable tax withholdings, for the remainder of the COBRA Premium Period,
which you may, but are not obligated to, use toward the cost of COBRA premiums.
d.    You understand and agree that the severance benefits set forth herein
shall supersede and replace, and fully extinguish, any right to severance for a
“Covered Termination” under the terms of that certain Executive Employment
Agreement between you and the Company dated June 19, 2014 (the “Employment
Agreement”) or any other agreements.




--------------------------------------------------------------------------------




4.    Special Option Extension. As an additional incentive for your performance
through the Transition Period, if you remain employed with the Company through
December 31, 2016, the Company agrees to extend the period in which you may
exercise your Equity Awards until September 30, 2017. Notwithstanding the
foregoing, if it is mutually agreed between you and the Company’s CEO that the
objectives of the Transition Period have been accomplished, and you thereafter
resign your employment before December 31, 2016, the period in which you may
exercise your Equity Awards will be extended to nine (9) months after the
Separation Date.
5.    Change in Control. In addition to the foregoing, in the event the Company
terminates your employment within three (3) months prior to, or within twelve
(12) months following, the effective date of a Change in Control (as defined in
the Employment Agreement), and such termination is a “separation from service”
within the meaning of the Treasury Regulation Section 1.409A-1(h), the vesting
and exercisability of all of your Equity Awards shall be accelerated in full.
Except as otherwise expressly provided herein, amounts that are vested benefits
or that you are otherwise entitled to receive under any plan, policy, practice
or program of the Company at or subsequent to the date of a Change in Control
during the Transition Period shall be payable in accordance with such plan,
policy, practice or program.
6.    Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional equity, compensation, bonus, severance or benefits after
the Separation Date, with the exception of any vested right you may have under
the express terms of a written ERISA-qualified benefit plan (e.g., 401(k)
account). By way of example, you acknowledge that you have not earned and will
not be owed any bonus, incentive compensation, commissions or equity. During the
Transition Period, you will not be eligible for performance bonuses. However,
you will be permitted to provide non-competing independent consulting services,
not to exceed 8 hours per week, provided it does not interfere with your
full-time work for the Company, and provided you remain in full compliance with
your Confidentiality Agreement.
7.    Expense Reimbursements. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.
8.    Return of Company Property. By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property within your possession, custody or control, including, but not limited
to, Company files, notes, drawings, records, business plans and forecasts,
financial information, specifications, computer-recorded information, tangible
property (including, but not limited to), credit cards, entry cards,
identification badges, and keys; and, any materials of any kind that contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof). You agree that you will make a diligent search to locate
any such documents, property and information within the timeframe referenced
above. In addition, if you have used any personally owned computer, server, or
e-mail system to receive, store, review, prepare or transmit any confidential or
proprietary data, materials or information of the Company, then by the
Separation Date, you must provide the Company with a computer-useable copy of
such information and then permanently delete and expunge such confidential or
proprietary




--------------------------------------------------------------------------------




information from those systems without retaining any reproductions (in whole or
in part); and you agree to provide the Company access to your system, as
requested, to verify that the necessary copying and deletion is done. Your
timely compliance with the provisions of this paragraph is a precondition to
your receipt of the Severance Benefits provided hereunder.
9.    Proprietary Information Obligations. You acknowledge and agree to abide by
your continuing obligations under your Confidentiality Agreement, a copy of
which is attached hereto as Exhibit B.
10.    Nondisparagement. You agree not to disparage the Company or any of its
officers, directors, employees, stockholders, managers, members, and agents, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation, and the Company agrees to instruct its officers and
directors not to disparage you in any manner likely to be harmful to your
business or personal reputation. Notwithstanding the foregoing, nothing in this
Agreement shall prevent you or the Company from responding accurately and fully
to any question, inquiry or request for information when response is required by
legal process.
11.    No Admissions. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
12.    Miscellaneous. This Agreement, including all exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns. If it occurs
during the Transition Period, your death or full disability will not be
considered to be a voluntary resignation, but will entitle you to the same
benefits under this Agreement as if you were terminated involuntarily by the
Company. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified so as
to be rendered enforceable. This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of California as applied to contracts made and to be performed entirely within
California. Any waiver of a breach of this Agreement shall be in writing and
shall not be deemed to be a waiver of any successive breach. This Agreement may
be executed in counterparts and facsimile signatures will suffice as original
signatures.
If this Agreement is acceptable to you, please sign below and return the
original to me. This offer will remain open for your consideration for ten (10)
days from the date of this letter, after which time it will expire.








--------------------------------------------------------------------------------




Sincerely,
Immune Design Corp.
By: /s/ Carlos Paya    
Carlos Paya, Chief Executive Officer


I have read, understand and agree fully to the foregoing Agreement:
/s/ Richard T. Kenney                28 June 2016            
Richard T. Kenney, M.D.             Date




--------------------------------------------------------------------------------




Exhibit A
SEPARATION DATE RELEASE
(To be signed and returned to the Company on the Separation Date)
In exchange for the severance benefits to be provided to me by Immune Design
Corp. (the “Company”) pursuant to the transition agreement between the Company
and me dated June 23, 2016 (the “Agreement”), I hereby provide the following
Separation Date Release (the “Release”).
In exchange for the consideration under the Agreement to which I would not
otherwise be entitled, I hereby generally and completely release the Company and
its directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent or subsidiary entities, insurers, affiliates
and assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions prior to or on the date I sign this Release.
This release includes, but is not limited to: (1) all claims arising out of or
in any way related to my employment with the Company or the termination of that
employment; (2) all claims related to my compensation or benefits from the
Company, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination or breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including claims for fraud, defamation, emotional
distress and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act (the
“ADEA”) (as amended), or the California Fair Employment and Housing Act (as
amended).
Notwithstanding the foregoing, I am not hereby releasing the Company from any of
the following claims (collectively, the “Excluded Claims”): (a) any rights or
claims for indemnification I may have pursuant to any written indemnification
agreement with the Company to which I am a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which cannot be waived as a matter of law; or (c) any claims arising from the
breach of the Agreement. In addition, nothing in this Release prevents me from
filing, cooperating with, or participating in any proceeding before the Equal
Employment Opportunity Commission, the Department of Labor, or the California
Department of Fair Employment and Housing, except that I hereby waive my right
to any monetary benefits in connection with any such claim, charge or
proceeding.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA. I also acknowledge that the consideration
given for this waiver is in addition to anything of value to which I was already
entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) my waiver does not apply to any rights or claims
that arise after the date I sign this Release; (b) I should consult with an
attorney prior to signing this Release; (c) I have had twenty-one (21) days to
consider this Release; (d) I have seven (7) days following the date I sign this
Release to revoke (in a written revocation sent to the Company’s Chief




--------------------------------------------------------------------------------




Executive Officer); and (e) this Release will not be effective until the date
upon which the revocation period has expired, which will be the eighth day after
I sign this Release (the “Effective Date”).
In granting the releases herein, which include claims that may be unknown at
present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code: “A general release does not extend to claims which the
creditor does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the releases
granted herein.
I hereby represent that to date: (i) I have been paid all compensation owed and
have been paid for all hours worked; (ii) I have received all the leave and
leave benefits and protections for which I am eligible pursuant to the federal
Family and Medical Leave Act, the California Family Rights Act, or otherwise;
and (iii) I have not suffered any on-the-job injury for which I have not already
filed a workers’ compensation claim.
 
By:    
Richard T. Kenney, M.D.
Date:    




--------------------------------------------------------------------------------




Exhibit B


PROPRIETARY INFORMATION
AND INVENTIONS AGREEMENT


In consideration of my employment or consultancy (as the case may be) by Immune
Design Corp., a Delaware corporation (the “Company,” which term includes the
Company’s subsidiaries and any of its affiliates), any opportunity for
advancement or reassignment that the Company may offer me, the compensation paid
to me in connection with such employment;
I, Richard Kenney, hereby agree as follows:
1.    Whenever used in this Proprietary Information and Inventions Agreement
(the “Agreement”) the following terms will have the following meanings:


(a)    “Invention(s)” means discoveries, developments, designs, improvements,
inventions and/or works of authorship, whether or not patentable, copyrightable
or otherwise legally protectable. This includes, but is not limited to, any new
machine, article of manufacture, biological material, method, process,
technique, use, equipment, device, apparatus, system, compound, formulation,
composition of matter, design or configuration of any kind, or any improvement
thereon.


(b)    “Proprietary Information” means information or physical material not
generally known or available outside the Company or information or physical
material entrusted to the Company by third parties. This includes, but is not
limited to, Inventions, confidential knowledge, trade secrets, copyrights,
product ideas, techniques, processes, formulas, object codes, biological
materials such as nucleic acids, proteins, organisms, strands, cell lines,
antibodies or antigen source materials, or fragments thereof, mask works and/or
any other information of any type relating to documentation, data, schematics,
algorithms, flow charts, mechanisms, research, manufacture, improvements,
assembly, installation, marketing, forecasts, pricing, customers, the salaries,
duties, qualifications, performance levels and terms of compensation of other
employees, and/or cost or other financial data concerning any of the foregoing
or the Company and its operations. Proprietary Information may be contained in
material such as drawings, samples, procedures, specifications, reports,
studies, customer or supplier lists, budgets, cost or price lists, compilations
or computer programs, or may be in the nature of unwritten knowledge or
know-how.


(c)    “Company Documents” means documents or other media that contain
Proprietary Information or any other information concerning the business,
operations or plans of the Company, whether such documents have been prepared by
me or by others. “Company Documents” include, but are not limited to,
blueprints, drawings, photographs, charts, graphs, notebooks, customer lists,
computer disks, tapes or printouts, sound recordings and other printed,
typewritten or handwritten documents.






--------------------------------------------------------------------------------




2.    I understand that the Company is engaged in a continuous program of
research, development and production. I also recognize that the Company
possesses or has rights to Proprietary Information (including certain
information developed by me during my employment or consultancy (as the case may
be) by the Company) that has commercial value in the Company’s business.
3.    I understand that the Company possesses Company Documents that are
important to its business.
4.    I understand and agree that my employment or consultancy (as the case may
be) creates a relationship of confidence and trust between me and the Company
with respect to (i) all Proprietary Information, (ii) the confidential
information of another person or entity with which the Company has a business
relationship and is required by terms of an agreement with such entity or person
to hold such information as confidential and (iii) all confidential information
of Immune Design Corp. At all times, both during my employment or consultancy
(as the case may be) by the Company and after its termination, I will keep in
confidence and trust all such information, and I will not use or disclose any
such information without the written consent of the Company, except as may be
necessary in the ordinary course of performing my duties to the Company.
5.    In addition, I hereby agree as follows:
(a)    All Proprietary Information will be the sole property of the Company and
its assigns, and the Company and its assigns will be the sole owner of all trade
secrets, patents, copyrights and other rights in connection therewith. I hereby
assign to the Company any rights I may have or acquire in such Proprietary
Information.
(b)    All Company Documents, apparatus, equipment and other physical property,
whether or not pertaining to Proprietary Information, furnished to me by the
Company or produced by me or others in connection with my employment or
consultancy (as the case may be) will be and remain the sole property of the
Company. I will return to the Company all such Company Documents, materials and
property as and when requested by the Company, excepting only (i) my personal
copies of records relating to my compensation; (ii) my personal copies of any
materials previously distributed generally to stockholders of the Company; and
(iii) my copy of this Agreement (my “Personal Documents”). Even if the Company
does not so request, I will return all such Company Documents, materials and
property upon termination of my employment or consultancy (as the case may be)
by me or by the Company for any reason, and, except for my Personal Documents, I
will not take with me any such Company Documents, material or property or any
reproduction thereof upon such termination.
(c)    I will promptly disclose to the Company, or any persons designated by it,
all Inventions relating to the Field, as defined below, made or conceived,
reduced to practice or learned by me, either alone or jointly with others,
during the term of my employment or consultancy (as the case may be) and for one
(1) year thereafter. For purposes of this Agreement, “Field” means research,
development, marketing or manufacturing of vaccines.






--------------------------------------------------------------------------------




(d)    All Inventions that I conceive, reduce to practice, develop or have
developed (in whole or in part, either alone or jointly with others) during the
term of my employment or consultancy (as the case may be) will be the sole
property of the Company and its assigns to the maximum extent permitted by law
(and to the fullest extent permitted by law will be deemed “works made for
hire”), and the Company and its assigns will be the sole owner of all patents,
copyrights and other rights in connection therewith. I hereby assign to the
Company my entire right, title and interest, whether possessed now or later
acquired, in such Inventions. I agree that any Invention required to be
disclosed under paragraph (c) above within one (1) year after the term of my
employment or consultancy (as the case may be) will be presumed to have been
conceived during my employment or consultancy (as the case may be). I understand
that I may overcome the presumption by showing that such Invention was first
conceived after the termination of my employment or consultancy (as the case may
be).
NOTICE REQUIRED BY REVISED CODE OF WASHINGTON 49.44.140:
Any assignment of Inventions required by this Agreement does not apply to an
Invention for which no equipment, supplies, facilities or trade secret
information of the Company was used and which was developed entirely on the
employee’s own time, unless (a) the Invention relates (i) directly to the
business of the Company or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the Invention results from any work
performed by the employee for the Company.


(e)    During or after my employment, upon the Company’s request and at the
Company’s expense, I will execute all papers in a timely manner and do all acts
reasonably necessary to apply for, secure, maintain or enforce patents,
copyrights and any other legal rights in the United States and foreign countries
in Inventions assigned to the Company under this Agreement, and I will execute
all papers and do any and all acts reasonably necessary to assign and transfer
to the Company or any person or party to whom the Company is obligated to assign
its rights, my entire right, title and interest in and to such Inventions. This
obligation will survive the termination of my employment or consultancy (as the
case may be), but the Company will compensate me at a reasonable rate after such
termination for time actually spent by me at the Company’s request on such
assistance. In the event that the Company is unable for any reason whatsoever to
secure my signature to any document reasonably necessary or appropriate for any
of the foregoing purposes, (including renewals, extensions, continuations,
divisions or continuations in part), I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agents and
attorneys-in-fact to act for and in my behalf and instead of me, but only for
the purpose of executing and filing any such document and doing all other
lawfully permitted acts to accomplish the foregoing purposes with the same legal
force and effect as if executed by me.
(f)    So that the Company may be aware of the extent of any other demands upon
my time and attention, I will disclose to the Company (such disclosure to be
held in confidence by the Company) the nature and scope of any other business
activity in which I am or become engaged during the term of my employment or
consultancy (as the case may be). During the term of my employment or
consultancy (as the case may be), I will not engage in any other business
activity that is related to the Company’s business or its actual or demonstrably
anticipated research and development.




--------------------------------------------------------------------------------




6.    As a matter of record I attach hereto as Exhibit 1 a complete list of all
Inventions (including patent applications and patents) that have been made,
conceived, developed or first reduced to practice by me, alone or jointly with
others, prior to my employment or consultancy (as the case may be) with the
Company that I desire to remove from the operation of this Agreement, and I
covenant that such list is complete. If no such list is attached to this
Agreement, I represent that I have no such Inventions at the time of signing
this Agreement. If in the course of my employment or consultancy with the
Company, I use or incorporate into a product or process an Invention not covered
by Paragraph 5(d) of this Agreement in which I have an interest, the Company is
hereby granted a nonexclusive, fully paid-up, royalty-free, perpetual, worldwide
license of my interest to use and sublicense such Invention without restriction
of any kind.
7.    I represent that my execution of this Agreement, my employment or
consultancy (as the case may be) with the Company and my performance of my
proposed duties to the Company in the development of its business will not
violate any obligations I may have to any former employer, or other person or
entity, including any obligations to keep confidential any proprietary or
confidential information of any such employer. I have not entered into, and I
will not enter into, any agreement that conflicts with or would, if performed by
me, cause me to breach this Agreement.
8.    In the course of performing my duties to the Company, I will not utilize
any proprietary or confidential information of any former employer.
9.    I agree that this Agreement does not constitute an employment or
consultancy (as the case may be) agreement for a specific duration and that,
unless otherwise provided in a written contract signed by both an authorized
officer of the Company and me, (i) my employment or consultancy (as the case may
be) with the Company is “at will” and (ii) I will have the right to resign my
employment or consultancy (as the case may be), and the Company will have the
right to terminate my employment or consultancy (as the case may be), at any
time and for any reason, with or without cause.
10.    This Agreement will be effective as of the first day of my employment or
consultancy (as the case may be) by the Company and the obligations hereunder
will continue beyond the termination of my employment in accordance with its
terms and will be binding on my heirs, assigns and legal representatives. This
Agreement is for the benefit of the Company, its successors and assigns
(including all subsidiaries, affiliates, joint ventures and associated
companies) and is not conditioned on my employment for any period of time or
compensation therefor. I agree that the Company is entitled to communicate any
obligations under this Agreement to any future employer or potential employer of
mine.
11.    During the term of my employment and for one (1) year thereafter, I will
not, without the Company's written consent, directly or indirectly be employed
or involved with any business developing or exploiting any products or services
that are competitive with products or services (a) being commercially developed
or exploited by the Company during my employment and (b) on which I worked or
about which I learned Proprietary Information during my employment with the
Company.




--------------------------------------------------------------------------------




12.    During the term of my employment and for one (1) year thereafter, I will
not, personally or through others recruit, solicit or induce in any way any
employee, advisor or consultant of the Company to terminate his or her
relationship with the Company.
13.    I acknowledge that any violation of this Agreement by me may cause
irreparable injury to the Company and I agree that the Company will be entitled
to seek extraordinary relief in court, including, but not limited to, temporary
restraining orders, preliminary injunctions and permanent injunctions without
the necessity of posting a bond or other security and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.
14.    I agree that any dispute in the meaning, effect or validity of this
Agreement will be resolved in accordance with the laws of the State of
Washington without regard to its or any other jurisdiction's conflict of laws
provisions. I further agree that if one or more provisions of this Agreement are
held to be unenforceable under applicable Washington law, such provision(s) will
be excluded from this Agreement and the balance of the AGreement will be
interpreted as if such provision were so excluded and will be enforceable in
accordance with its terms.
15.    I HAVE READ AND UNDERSTOOD THIS AGREEMENT. THIS AGREEMENT MAY ONLY BE
MODIFIED BY A SUBSEQUENT WRITTEN AGREEMENT EXECUTED BY TEH PRESIDENT OF THE
COMPANY.


Dated: 27 August 2013                  By:     /s/ Richard Kenney        
Richard Kenney




Accepted and Agreed to:
IMMUNE DESIGN CORP.




By:     /s/ Carlos V. Paya, M.D., Ph.D.    
    Carlos V. Paya, M.D., Ph.D.




--------------------------------------------------------------------------------





EXHIBIT 1


Immune Design Corp.
1616 Eastlake Avenue E., Suite 310
Seattle, WA 98102
Ladies and Gentlemen:
1.    The following is a complete list of all inventions or improvements
relevant to the subject matter of my employment or consultancy (as the case may
be) by Immune Design Corp. (the “Company”) that have been made or conceived or
first reduced to practice by me, alone or jointly with others, prior to my
employment or consultancy (as the case may be) by the Company that I desire to
remove from the operation of the Proprietary Information and Inventions
Agreement entered into between the Company and me.
X    No inventions or improvements.
__    Any and all inventions regarding:




__    Additional sheets attached.
2.    I propose to bring to my employment or consultancy (as the case may be)
the following materials and documents of a former employer:
X    No materials or documents.
__    See below:


By: /s/ Richard Kenney    
Richard Kenney
                                






